Citation Nr: 0026721	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
bipolar disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office of the 
Department of Veterans Affairs (VA).  Due to a change in 
residence, the claims file was transferred to the Detroit, 
Michigan, Regional Office (RO).  In 1998, the Board remanded 
the case to the RO for additional development.

An August 2000 Statement of Accredited Representative in 
Appealed Case (VA Form 646) contains a reference to "the 
veteran's inability to maintain effective employment because 
of his nervous condition."  As it appears that this raises a 
new claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, this matter is hereby referred to the RO for 
appropriate action. 


FINDING OF FACT

The veteran's service-connected bipolar disorder is 
productive of a disability picture which more nearly 
approximates severe impairment of social and industrial 
adaptability, but there are no active psychotic 
manifestations and no evidence of deficiencies in most areas 
due to such symptoms as suicidal ideation, obsessional 
rituals, irregular speech, near-continuous panic or 
depression affecting the ability to function, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene or an inability to establish and 
maintain effective relationships.



CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation of 70 
percent (but no higher) for service-connected bipolar 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9206 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (1999); 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Since the Board is satisfied that 
all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

By rating decision in October 1985, the veteran was granted 
service connection for bipolar disorder and assigned a 10 
percent disability rating.  This rating was subsequently 
increased to 50 percent.  In December 1995, the veteran filed 
a claim for an increased rating, and in February 1997 the RO 
denied the claim.  The veteran has appealed.

The Board takes note of the fact that during the course of 
the present appeal, certain portions of 38 C.F.R. Part 4 
pertaining to the rating criteria for mental disorders have 
been changed.  Specifically, on October 8, 1996, the VA 
published a final rule, effective November 7, 1996, to amend 
the section of the Schedule for Rating Disabilities dealing 
with mental disorders.  61 FR 52695, Oct. 8, 1996.  When a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).  

Under the pre-November 7, 1996, rating criteria (the old 
criteria), a bipolar disorder was rated under Code 9206.  A 
100 percent rating was warranted for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  A 70 percent rating was for application for 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 50 percent evaluation 
was for application for considerable impairment of social and 
industrial adaptability.   

Under the rating criteria effective November 7, 1996 (the new 
criteria), a bipolar disorder is rated under Code 9432 which 
provides that A 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name. 

A review of the veteran's written statements, and the 
transcript from his November 1997 hearing, shows that he 
argues that an increased evaluation is warranted because he 
has severe depression, racing thoughts, anxiety with paranoid 
symptoms, suspicion of others, and sleep difficulties.  

A VA mental disorders examination report, dated in June 1999, 
shows that the veteran reported that he worked part time 
cutting firewood, and at a painting business.  He described 
his social contacts as limited to his family.  He stated that 
he lived alone and did not currently have a girlfriend.  On 
examination, there was no evidence of a thought disorder or 
difficulties with reality testing or thought processes.  
Although he reported difficulty with paranoia, he denied 
hallucinations or delusions.  Although he spoke slowly, his 
speech was clear, with no evidence of speech defect or 
deficit.  He denied current suicidal thoughts, as well as 
obsessive or ritualistic behavior and panic attacks.  The 
veteran was depressed, however, mood and affect were 
compatible with thought content.  The examiner noted that the 
veteran was being treated with anti-depressants and mood-
stabilizing medications.  No memory problems were 
demonstrated.  The fund of knowledge was good.  He was able 
to demonstrate abstract thought process.  The Axis I 
diagnosis was bipolar disorder, most recent episode depressed 
chronic.  The Axis V diagnosis was a GAF score of 55, with 
continued moderate symptoms of depression despite medication, 
as well as moderate difficulties in social and occupational 
functioning (limited social interactions, no real ongoing 
friendships, anhedonia, difficulty with employment).  The 
examiner offered the opinion that the veteran had severe 
bipolar illness that has been recurrent for over a decade.  
The examiner noted that the veteran currently demonstrated 
psychiatric findings of depression although he was under 
medication.  

Notwithstanding the examiner's description of the veteran's 
bipolar disorder as "severe," the examiner stated that the 
veteran had what he described as "moderate symptoms of 
depression," and "moderate difficulties in social and 
occupational functioning."  In this regard, the examiner's 
conclusion that the veteran has moderate symptoms is 
consistent with his assignment of a GAF score of 55.  The 
Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A 51-60 score indicates 
"moderate symptoms . . . OR any moderate difficulty in 
social, occupational, or school functioning . . . ." 

However, the examiner nevertheless described the illness as 
severe and pointed out that manifestations of depression were 
present despite medication.  The VA examiner's report 
includes a very detailed account of the veteran's history and 
subjective complaints, and the examiner's conclusion was 
based on a complete review of the veteran's C-file, to 
include VA examination, hospital and outpatient treatment 
reports, and reports from S.W.K., M.D.  

The Board notes that a VA psychological assessment, dated in 
February 1999, shows that although the veteran was depressed, 
he was alert and oriented in all spheres, with no evidence of 
a thought disorder, and no reports of such symptoms as 
hallucinations or delusions.  Speech was coherent and goal 
directed.  The Axis I diagnosis was bipolar affective 
disorder, depressed, moderate, without psychotic features.  
The Axis V diagnosis was a GAF score of 55, with a score of 
65 for the past year.  In addition, the record includes 
reports dated in November 1996, VA outpatient treatment 
records, dated between June 1995 and 1999, and records from a 
private physician, dated between 1995 and 1997.  These 
records show that although the veteran has received ongoing 
treatment for bipolar disorder that included periodic 
adjustments to his medication, his depression has continued.  

At this point the Board finds that the old rating criteria 
may be considered more favorable to the veteran at least to 
the extent that the old criteria may be more subjective.  
While acknowledging that the use of the word "severe" by 
the VA examiner is not determinative in itself, the medical 
evidence documenting ongoing psychiatric illness over the 
period of the appeal and the detailed findings of the VA 
examiner as to the effect on social and industrial 
adaptability leads the Board to find that the veteran's 
impairment due to his bipolar disorder more nearly 
approximates severe social and industrial impairment under 
the old rating criteria.  Accordingly, a 70 percent rating 
under the old criteria is warranted.  38 C.F.R. § 4.7.

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 70 percent under either 
the old or the new criteria.  There is no persuasive evidence 
that the veteran suffers from active psychotic manifestations 
so as to warrant a higher rating under the old criteria.  
Looking to the new criteria, there is no evidence that his 
disability results in deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals, irregular 
speech, near-continuous panic or depression affecting the 
ability to function, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene or 
an inability to establish and maintain effective 
relationships.  It does not appear that the veteran exhibits 
the bizarre behavior and active psychotic symptoms 
contemplated by either the old or the new criteria as 
indicative of a 100 percent evaluation.  

In reaching this decision, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 70 percent rating for service-connected 
bipolar is warranted.  The appeal is granted to this extent. 



_______________________________
ALAN S. PEEVY
Veterans Law Judge
Board of Veterans' Appeals


 

